Case 9:19-cv-81160-RS Document 171-1 Entered on FLSD Docket 02/21/2020 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 CASE NO: 9:19-cv-81160-RS


   APPLE INC.,
          Plaintiff,
   v.
   CORELLIUM, LLC,

          Defendant.
   ____________________________________/
   PROPOSED ORDER GRANTING CORELLIUM’S UNOPPOSED MOTION TO FILE
     EXHIBIT 1 TO CORELLIUM’S MOTION FOR RECONSIDERATION OF THE
   COURT’S ORDER TO ANSWER INTERROGATORY AND PRODUCE DOCUMENTS
          THIS CAUSE came before the Court upon the Defendant’s, CORELLIUM, LLC

   (“Corellium” or “Defendant”), Unopposed Motion to File Exhibit 1 to Corellium’s Motion for

   Reconsideration of the Court’s Order to Answer Interrogatory and Produce Documents

   (“Motion”). The Court, having considered the Motion, the circumstances, and the conferral

   between the Parties, hereby:

   ORDERED AND ADJUDGED as follows:

          1. The Motion is GRANTED.

          2. This Court finds good cause to authorize the filing under seal Exhibit 1 of Corellium’s

              Motion.

   DONE AND ORDERED this 21 of February, 2020, at West Palm Beach, Palm Beach County in

   the Southern District of Florida.



                                                WILLIAM MATTHEWMAN
                                                UNITED STATES MAGISTRATE JUDGE
